DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/497,761 filed 25 September 2019. Claims 1-20 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 25 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A vehicle powertrain actuator for selectively coupling a first rotatable member to a second rotatable member to transfer torque therebetween and to selectively decouple the first rotatable member from the second rotatable member to prevent the transfer of torque therebetween, comprising: a solenoid fixed to a wall bounding a cavity, said solenoid having an electrically activatable coil and a plunger extending between a proximal end and a distal end, said proximal end being configured for magnetic communication with said coil to cause said plunger to translate in said cavity; a tubular sleeve fixed in said cavity, said tubular sleeve having a throughbore with a guide member and a cam lock feature; a tubular first 
Claim 14:
A vehicle powertrain system including a powertrain actuator for selectively coupling a first rotatable member to a second rotatable member to transfer torque therebetween and to selectively decouple the first rotatable member from the second rotatable member to prevent the transfer of torque therebetween, said powertrain actuator comprising: a housing having a wall bounding a cavity and a through window; an electrically activatable coil disposed adjacent said cavity; a plunger disposed in said cavity, said plunger having an elongate portion extending between a proximal end adjacent said coil and a distal end, said proximal end being configured for magnetic communication with said electrically activatable 30WO 2018/183409PCT/US2018/024706 coil to cause said plunger to translate in said cavity in response to said magnetic communication; a tubular sleeve fixedly disposed in said cavity, said tubular sleeve having a throughbore extending between open opposite ends, said throughbore having a guide member extending axially between said open opposite ends and a cam lock feature; a tubular first member disposed in said tubular sleeve and about said elongate portion of said plunger, said tubular first member having an outer surface with a first guide feature configured for translation along said guide member, said outer surface extending between a free end facing said proximal end of said plunger and a first engagement end facing said distal end of said plunger, said first engagement end having a cam surface and a stop surface extending therefrom; a tubular second member disposed in said tubular sleeve and about said elongate portion of said plunger between said tubular first member and said distal end of said plunger, said 
Regarding claims 1, and 14, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claimed subject matter requires an actuator that has a solenoid, tubular sleeve, multiple members that are separated and biased by a spring, and a plunger. Further, the actuator has multiple states of engagement that includes an engaged state of the actuator without solenoid energization. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
It is noted that an ISR filed with the application indicates that that US Patent No. 4,725,801 reads on claim 1. However, the associated Incoming Written Opinion of the ISA (“Written Opinion”) indicates generally that the system of the ’801 patent has various features that read on claim 1 without further disclosing how those features meet the limitations of claim 1. The Written Opinion cites to a single area in the specification and figures to establish how the limitations are of claim 1 are met without providing how the reference specifically applies to the claim. After reviewing the reference, Examiner fails to see how the applied reference meets all the limitations of claims 1 or 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2012/0145506 discloses a hydraulic actuator with multiple elements, a sleeve element and biasing member. However, the reference fails to disclose the energization system of claim 1 or 14 that enables engagement even when a solenoid is not energized.
2012/0090952 discloses a hydraulic actuator with multiple tubular elements, a sleeve element and biasing member. However, the reference fails to disclose the energization system of claim 1 or 14 that enables engagement even when a solenoid is not energized.
2010/0200358 discloses a hydraulic actuator with multiple tubular elements, a sleeve element and biasing member. However, the reference fails to disclose the energization system of claim 1 or 14 that enables engagement even when a solenoid is not energized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659